         Case 1:20-cv-08218-VEC Document 14
                                         13 Filed 11/23/20 Page 1 of 2
                                                                     1
                                                   30 ROCKEFELLER PLAZA    AUSTIN         LONDON
                                                   NEW YORK, NEW YORK      BEIJING        MOSCOW
                                                   10112-4498              BRUSSELS       NEW YORK
                                                                           DALLAS         PALO ALTO



 MEMO ENDORSED
                                                   TEL +1 212.408.2500     DUBAI          RIYADH
                                                   FAX +1 212.408.2501     HONG KONG      SAN FRANCISCO
                                                   BakerBotts.com          HOUSTON        WASHINGTON



                                USDC SDNY
November 23, 2020
                                DOCUMENT
                                ELECTRONICALLY FILED
                                                                           Earl B. Austin
                                DOC #:                                     TEL: 212.408.2564
                                DATE FILED: 11/23/2020                     FAX: 212.259.2564
                                                                           earl.austin@bakerbotts.com

VIA ECF

Hon. Valerie Caproni, U.S.D.J.
United States District Court, Southern District of New York
40 Foley Square, Room 240
New York, NY 10007


       Re:     Advanced Plastic Surgery of North Shore, P.C., et al. v. Aetna Life Insurance
               Company, Civil Case No. 1:20-cv-08218

Dear Judge Caproni:

         We represent Defendant Aetna Life Insurance Company (“Aetna”) in the above-
referenced matter and submit this letter application, on consent of Plaintiffs, to request that the
initial pretrial conference be rescheduled to December 11, 2020, due to a previously-scheduled
surgery on December 4 that cannot be rearranged. Additionally, for procedural efficiency and to
conserve judicial and party resources, we respectfully request that Aetna’s deadline to answer or
otherwise respond to Plaintiffs’ Complaint, currently set for December 4, 2020, be adjourned and
that a briefing schedule on Aetna’s motion be set by the Court at the initial conference. This is
Aetna’s second extension request, and Plaintiffs consent to the request.


                                                     Respectfully submitted,


                                                     /s/ Earl B. Austin
                                                     Earl B. Austin
   Case 1:20-cv-08218-VEC Document 14 Filed 11/23/20 Page 2 of 2




Application GRANTED. The initial pretrial conference is adjourned to December 11, 2020 at
12:30 p.m. At the scheduled time, counsel for all parties should call 888-363-4749, using the
access code 3121171 and the security code 8218. Any recording of the hearing is strictly
prohibited.

No later than December 1, 2020, Plaintiffs are directed to show cause why venue is proper in
this district. According to 28 U.S.C. § 1391(b), venue is proper in: "(1) a judicial district in
which any defendant resides, if all defendants are residents of the State in which the district is
located; (2) a judicial district in which a substantial part of the events or omissions giving rise
to the claim occurred, or a substantial part of property that is the subject of the action is
situated; or (3) if there is no district in which an action may otherwise be brought as provided
in this section, any judicial district in which any defendant is subject to the court’s personal
jurisdiction with respect to such action." According to the Complaint, Defendant is a citizen of
the District of Connecticut and the surgeries at issue occurred in the Eastern District of New
York. See Dkt. 1.

Defendant's deadline to answer or otherwise respond to Plaintiffs' Complaint is extended to
December 14, 2020. If necessary, a briefing schedule will be set at the initial pretrial
conference.
SO ORDERED.



                                   11/23/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
